
	

114 HRES 59 IH: Recognizing the National Construction Equipment Museum established, operated and maintained by the Historical Construction Equipment Association located in Bowling Green, Ohio, as the National Construction Equipment Museum.
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Latta submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Recognizing the National Construction Equipment Museum established, operated and maintained by the
			 Historical Construction Equipment Association located in Bowling Green,
			 Ohio, as the National Construction Equipment Museum.
	
	
 Whereas the Historical Construction Equipment Association, located in Bowling Green, Ohio, was incorporated in 1987 and organized as a not-for-profit organization in the State of Ohio and is recognized as a 501(c)(3) charitable educational organization by the Internal Revenue Service;
 Whereas the Historical Construction Equipment Association is recognized as an official archive of the national construction equipment industry;
 Whereas the Historical Construction Equipment Association is devoted to preserving for public education the history of all types of construction, surface mining, and dredging equipment and established the National Construction Equipment Museum in furtherance of this purpose;
 Whereas the National Construction Equipment Museum has an extensive collection of restored, historically significant equipment in operating condition for public tours and demonstrations;
 Whereas the National Construction Equipment Museum seeks to educate a diverse audience through exceptional exhibits that document the importance of this equipment and these industries in building the Nation’s infrastructure while also raising job and career awareness in these fields; and
 Whereas the National Construction Equipment Museum is a destination attraction, located in northwest Ohio, an area which has a long history of equipment manufacturing, and is the only public museum of its kind in the Nation: Now, therefore, be it
	
 That the House of Representatives recognizes the National Construction Equipment Museum established, operated and maintained by the Historical Construction Equipment Association located in Bowling Green, Ohio, as the National Construction Equipment Museum.
		
